Bloodwiorth, J.
(After stating the foregoing facts.)
1. Plaintiff claimed title- to the timber by virtue of two lease contracts, one from H. H. Brinson, the defendant, to Douville *160Timber Land Company, and the other from that company to W. S. Carter, the plaintiff. Each of these contracts was attached to and made a part of the petition,' and each contains a clause that the contract is made subject to a turpentine lease made by the defendant “to J. D. Babón & Son, December 31, 1917j as appears of record in Book TJ-3, page 173, of the deed records of said county.” There was no allegation that this “ turpentine lease” to which the contract with plaintiff was made subject had expired. Therefore it does not, from the allegations of the petition, appear that when the defendant said that the plaintiff had no title to the turpentine privileges he was not stating a truth. “ The truth is not slander, however much it may hurt.” The petition did not set out a cause of action, and the 1st ground of the demurrer should have been sustained and the case dismissed.
2. It is unnecessary to consider the remaining grounds of the demurrer.

Judgment reversed.


Broyles, G. J., and Lulce, J., concur.